Citation Nr: 1339439	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-48 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected diabetes mellitus type II.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified at an April 2012 hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is associated with the claims file.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The June 2007 rating decision that denied service connection for bilateral hearing loss and tinnitus was not appealed, nor was new and material evidence received within one year of the rating decision.

2.  Evidence received since the final June 2007 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

3.  Evidence received since the final June 2007 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus.

4.  The most probative evidence of record reflects a current diagnosis of tinnitus, as well as competent and credible reports of persistent tinnitus dating back to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The June 2007 rating decision, in which the RO denied service connection for bilateral hearing loss, tinnitus, and residuals, left shoulder dislocation, is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence received since the final June 2007 rating decision is new and material; the criteria to reopen the claim for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

3.  Evidence received since the final June 2007 rating decision is new and material; the criteria to reopen the claim for service connection for tinnitus have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

4.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection, for tinnitus, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.159 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  See 38 U.S.C.A. § 5103A (f) (West 2002 & Supp. 2013).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2013).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2013) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.

In February 2007, the Veteran filed a claim to establish service connection for bilateral hearing loss, tinnitus, and residuals of left shoulder dislocation.  These claims were denied by the RO in a June 2007 rating decision.  Although the Veteran was notified of this rating decision and his appellate rights, he did not express disagreement with this determination.  Additionally, new and material evidence in support of the claim was not received within one year of this notice.  As such, the June 2007 rating decision became final.  38 U.S.C. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013); see also Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011).  In January 2007, the Veteran filed a petition to reopen his claims of entitlement to service connection.  A March 2010 rating decision reopened the Veteran's claims on the basis of new and material evidence, but confirmed and continued the previous denial of the claims on the merits. 

Although the RO reopened the previously denied claims for service connection for hypertension and a left hand fracture, the Board is required to address the issues of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claims ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, despite the fact that the RO has already determined that new and material evidence sufficient to reopen the Veteran's previously denied claims for service connection for hypertension and a left hand fracture had been received, the Board will proceed to adjudicate the issues of new and material evidence in the first instance. 

The basis of the prior final denials by the RO in June 2007 was that the medical evidence of record failed to show that there was a current diagnosis of bilateral hearing loss or tinnitus, and failed to show that any such condition was caused or incurred by military service. 

Evidence associated with the claims file since the June 2007 rating decision includes a May 2010 private audiologist report, a January 2010 VA audiologist consultation note, a November 2010 VA audiologist report, and lay statements from the Veteran and his immediate family.  The VA audiologist consultation note, VA audiologist report, private audiologist report, and lay statements are new evidence because they were not of record at the time of the June 2007 rating decision.  The private and VA audiologist reports and VA audiologist consultation note are material because they indicate that the Veteran was diagnosed with tinnitus and bilateral hearing loss.  The lay statements from the Veteran and his family are material because the statements suggest that the Veteran has had on-going hearing problems since active service.  The evidence is material because it relates to established facts necessary to substantiate the Veteran's claims of entitlement to service connection for tinnitus and bilateral hearing loss.  Thus, the Board finds that new and material evidence has been received, since the prior final denial of these claims in the June 2007 rating decision.  Shade, 24 Vet. App. at 117.  On that basis, the claims to entitlement for service connection for bilateral hearing loss and tinnitus are reopened.

Service Connection for Tinnitus 
Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & 2013); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Competency is a legal concept and threshold question in determining whether lay or medical evidence may be considered.  In other words, competency addresses whether the evidence is admissible, as distinguished from credibility and weight, which is a factual determination going to the probative value of the evidence; that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159 (2013); see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (noting that lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159 (2013).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran claims that his current tinnitus is related to his period of active service, including in-service noise exposure.

The January 2010 audiology consultation note and the November 2010 VA audiological report both noted a current diagnosis of tinnitus.  Accordingly, Shedden element (1) has been demonstrated.  

The Veteran's service treatment records are devoid of any complaints of or treatment for symptomatology congruent with tinnitus, and he was not diagnosed with such during his active duty.  The Veteran's DD Form 214 shows that his specialty was as a field wireman.  His service personnel records show that during his service in Vietnam the Veteran was attached to an artillery unit.  At his November 2010 VA audiological examination, the Veteran reported that he was exposed to artillery fire, gunfire, and occasional helicopter noise without hearing protection.  At his April 2012 hearing, the Veteran testified that while in Vietnam he was exposed to noise from artillery fire without hearing protection at least once a day, and that the artillery fire could last for hours.  The Veteran also testified that his billet was located approximately 40 yards from the artillery guns. 

In an April 2007 statement in support of claim, the Veteran stated that he spent two tours in Vietnam with artillery and that he experienced ringing in his ears all the time.  A January 2010 VA audiology consultation note indicated that the Veteran reported longstanding, high pitched, bilateral buzzing noise.  The Veteran noted that his tinnitus did not interfere with sleeping, relaxing in a quiet room, or focusing his attention on things other than his tinnitus.  The Veteran reported that his tinnitus was a small problem when he tried concentrating to read.  The May 2010 private medical report noted that the Veteran reported tinnitus in both ears that was constant and high pitched.  At his November 2010 VA audiological examination, the Veteran reported that he had constant tinnitus in both ears.  The Veteran described his tinnitus as an annoying high-pitched sound that was medium to loud in volume.  At his April 2012 hearing, the Veteran testified that he has had buzzing in his ears as long as he could remember.  When asked for clarification, the Veteran confirmed that he first experienced tinnitus "40-some-odd-years-ago."

A layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board finds that the Veteran is both competent and credible to report what he can perceive through his senses.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  The Board finds that the Veteran's statements regarding his noise exposure and tinnitus are consistent with the evidence of record.  Accordingly, the Board finds that his statements are credible.  Specifically, the Board finds that the Veteran is competent and credible to report that he experienced in-service noise exposure and that he experienced ringing in his ears during active service.  In light of the above, Shedden element (2) has been demonstrated.  

Concerning Shedden element (3), evidence of a nexus between the Veteran's currently diagnosed tinnitus and his in-service noise exposure, the Board notes that there is a negative nexus opinion of record.  

The November 2010 VA audiologist opined that the Veteran's tinnitus was less likely as not caused by or a result of military service based upon the absence of a direct link between tinnitus onset and the Veteran's time spent in the military.  The audiologist noted that the Veteran reported that he had tinnitus for many years but could not be more specific as to its onset.  The audiologist also stated that the Veteran's service treatment records and 1969 VA compensation claim made no mention of tinnitus.  However, the Board finds deficiencies in the VA examiner's rationale.  In determining that the Veteran's tinnitus was not related to his military service, the VA audiologist noted that the Veteran could not provide a specific date that his tinnitus began and the Veteran's service treatment records and 1969 VA compensation claim were silent for any complaints regarding tinnitus.  

The VA audiologist's opinion improperly relied solely on negative evidence as its bases.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  By declining to afford the proper weight to the Veteran's lay assertions, the examiner rendered opinions that are based on an incomplete history of the case.  In light of the above, the Board finds that the November 2010 VA opinion is inadequate for the Board to make an informed decision on the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).

Although an etiological relationship has not been demonstrated through the foregoing VA examination report, nor otherwise shown through competent medical opinion evidence, the absence of a "valid medical opinion" is not an absolute bar to service connection, particularly where, as here, the lay evidence of record is sufficient to satisfy the third and final Shedden prong.  Davidson, 581 F.3d at 1316.

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board finds, based upon the medical and satisfactory lay evidence set forth above, and the lack of probative evidence to the contrary, that there is adequate evidence that the Veteran's tinnitus symptoms during and since his active duty are related to his current tinnitus.  As noted above, the Veteran currently has tinnitus and was exposed to acoustic trauma during service.  The Board finds the Veteran's report of having experienced tinnitus symptoms during active service to be competent and credible evidence of ongoing tinnitus.  

A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 C.F.R. § 3.102 (2013).  See also 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).






ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.

Entitlement to service connection for tinnitus is granted.


REMAND

After review of the record, the Board concludes that a remand is necessary so that VA may fulfill its duty to assist the Veteran in substantiating his claim.

The Veteran contends that he was exposed to loud noise during service and that his bilateral hearing loss is the result of that noise exposure.  

The Board concludes that the November 2010 VA audiological opinion is inadequate for adjudicating the Veteran's claim of entitlement to service connection for bilateral hearing loss.  

In November 2010, the Veteran underwent a VA audiological examination in connection with the claim on appeal.  Audiometric testing revealed that the Veteran's pure tone thresholds reflected a bilateral hearing disability for VA purposes under the requirements of 38 C.F.R. § 3.385 (2013).  The Veteran was diagnosed with sensorineural hearing loss.  The VA audiologist opined that the Veteran's bilateral sensorineural hearing loss was less likely as not caused by or a result of military service based upon normal hearing test results having been obtained on October 1969 at military separation.  The audiologist noted that the Veteran filed a compensation claim in 1969 for a fungus infection of both ears with no mention any hearing complaints.  The examiner also noted that the Veteran had post-service occupational noise exposure with hearing protection and post-service recreational noise exposure both with and without hearing protection.  

The November 2010 VA audiological opinion is inadequate for adjudicating the Veteran's claim for several reasons.  

The audiologist reasoned that the absence of bilateral hearing loss in service ruled out military noise exposure as the cause of the right ear hearing loss.  The Court has held that the lack of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Second, the Board notes that where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  In establishing continuity of symptomatology, competent lay assertions as to observing hearing loss since service must be considered.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that sensorineural hearing loss, as an organic disease of the nervous system, is a chronic disease listed under 38 C.F.R. § 3.309.)  The VA audiologist's opinion does not reflect consideration of the Veteran's assertions as to continuity of hearing loss symptomology since active service.  In view of the foregoing, the Board finds that the VA audiologist's opinion as to the etiology of the Veteran's bilateral hearing loss is based on an inaccurate factual premise, namely the audiologist's failure to consider the Veteran's assertions of continuity of symptomatology.

Lastly, the Board notes that a March 2010 rating decision granted service connection for diabetes mellitus type II.  The May 2010 private medical opinion by Dr. A. James Paine, stated that the Veteran's diabetes could contribute to his sensorineural hearing loss.  In his June 2010 statement in support of claim, the Veteran stated that he wished to ensure that the additional information from Dr. Paine, which noted that his service-connected diabetes could be making his bilateral hearing loss worse, was added to his claim.  The Board is bound to consider additional, alternative theories of service connection reasonably raised by the record.  See EF v. Derwinski, 1 Vet. App. 324 (1991).  Accordingly, the Board has construed the Veteran's claim for entitlement to service connection for bilateral hearing loss, to include as secondary to diabetes mellitus type II.  Although the November 2010 VA audiologist report noted Dr. Paine's opinion concerning the possible relationship between the Veteran's diabetes and hearing loss, the VA audiologist's opinion did not address whether the Veteran's bilateral hearing loss was caused or aggravated by his service-connected diabetes mellitus type II.  Accordingly, the opinion is inadequate because it did not address the issue of secondary service connection.  

For the reasons stated above, the Board finds the November 2010 audiologist's opinion inadequate for the purpose of adjudicating the Veteran's claim for entitlement to service connection for bilateral hearing loss.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion from the same examiner who conducted the November 2010 VA examination or, if unavailable, the Veteran should be provided a new VA examination.  If the November 2010 VA examiner determines that an additional examination of the Veteran is necessary to provide the requested opinions, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  Specifically, the examiner should consider the letters submitted in April 2012 by the Veteran's family, as well as the Veteran's own statements and testimony at the April 2012 hearing, which note that the Veteran has had difficulty hearing since active service.  The VA examiner should indicate in the report whether the claims file and lay statements were reviewed.  The examiner is asked to address the following questions:

a. Whether it is at least as likely as not (50 percent or greater degree of probability) that any bilateral hearing loss is causally related to military service, to specifically include the Veteran's in-service exposure to combat artillery.  

b.  Whether it is at least as likely as not (50 percent or greater degree of probability) that any bilateral hearing loss demonstrated since service was caused by or aggravated by the Veteran's service-connected diabetes mellitus type II.  

c.  In rendering the requested opinions, the examiner should also reconcile his/her opinions with the May 2010, treatment record from Dr. Paine, which indicated that the Veteran's "diabetes could contribute to sensorineural hearing loss."
	
The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The examiner must provide complete rationales for all conclusions reached.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of a disease.

3. Finally, the RO should re-adjudicate the claim of entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected diabetes mellitus type II.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran, and an appropriate period of time in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


